— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered July 18, 1985, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea to robbery in the second degree is repugnant to his prior acquittal of robbery in the first degree upon a jury verdict is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant pleaded guilty knowingly and voluntarily and was fully advised of the rights he was waiving (see, People v Harris, 61 NY2d 9). Further, the plea was in exchange for a promised sentence and the dismissal of three other charges upon which the jury had failed to reach a verdict.
Given the court’s charge which indicated that robbery in the second degree was less serious than robbery in the first degree, it cannot be said that the jury had acted irrationally but, rather, that it was contemplating exercising lenity (see, People v Tucker, 55 NY2d 1, 7, rearg denied 55 NY2d 1039). Mangano, J. P., Thompson, Kunzeman and Harwood, JJ., concur.